    Case 2:18-cv-03742-BWA-JVM Document 34-1 Filed 11/29/18 Page 1 of 11



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA


TERRY DURR                                            *   CIVIL ACTION NO.: 2:18-cv-3742
                                                      *
VERSUS                                                *     JUDGE FELDMAN
                                                      *
GOL, LLC, REC MARINE LOGISTICS,                       *    MAG. JUDGE KNOWLES
LLC AND WOOD GROUP PSN, INC.                          *
                                                      *

            THIRD-PARTY DEFENDANT’S MEMORANDUM IN SUPPORT OF
                            MOTION TO DISMISS

       NOW INTO COURT, through undersigned counsel, comes third-party defendant First

Mercury Insurance Company (“FMIC”), who files this Motion to Dismiss pursuant to Rule

12(b)(6).

                                         BACKGROUND

       Plaintiff Terry Durr filed suit against GOL, LLC (“GOL), REC Marine Logistics, LLC

(“REC”) and Wood Group PSN, Inc. (“Wood Group”), alleging claims arising from an accident

during a transfer from a vessel to an offshore platform on the Outer Continental Shelf. Plaintiff

alleges that at the time of the accident, he was employed by Linear Controls, Inc. (“Linear”).

GOL and REC are alleged to be the owners of the vessel. Wood Group is alleged to be the

platform operator. Plaintiff alleges Wood Group’s failure to properly train its crane operator,

and the crane operator’s negligence, contributed to Plaintiff’s injuries.

        Linear contracted with Fieldwood Energy, LLC (“Fieldwood”) pursuant to a master

services contract to provide services to the platform. Wood Group contracted with Fieldwood to

provide services pursuant to its own master services contract. Wood Group has now filed a

third-party complaint against Linear and its insurer, FMIC, alleging that Linear is obligated to

defend and indemnify Wood Group in connection with Plaintiff’s suit by virtue of Linear’s

                                                  1
    Case 2:18-cv-03742-BWA-JVM Document 34-1 Filed 11/29/18 Page 2 of 11



agreement with Fieldwood to indemnify Fieldwood’s contractors from liability. Wood Group

also claims that, pursuant to the terms to the master services agreement between Fieldwood and

Linear, it is entitled to defense and indemnity as an insured party under Linear’s insurance

policies because Fieldwood paid a Marcel premium.

The Contracts

       A Master Services Contract between Linear and Fieldwood (the “Fieldwood/Linear

MSC”), dated November 1, 2013, was in effect on the date of the incident. (Rec. Doc. 26-3).

Wood Group and Fieldwood had in effect an identical Master Services Contract (the

“Fieldwood/Wood Group MSC”). (Rec. Doc. 26-4).

       The Fieldwood/Linear MSC defines “Company” as Fieldwood Energy, LLC.

“Contractor” is defined as Linear Controls, Inc. and “Contractor Group” as Contractor and

related entities, including employees.    “Third Party Contractor” is defined as “any other

contractor (other than members of Contractor Group) used or employed by Company in

connection with the Work.” “Third Party Contractor Group” is defined to include employees of

a “Third Party Contractor.”

       The Fieldwood/Linear MSC provides that Linear will indemnify “Third Party

Contractor” and “Third Party Contractor Group” for claims of any member of “Contractor

[Linear’s] Group”. Specifically, Art. 13(f) provides:

               (i)    TO THE EXTENT COMPANY'S THIRD PARTY CONTRACTOR(S)
                      EXECUTE CROSS INDEMNIFICATION AND WAIVERS
                      SUBSTANTIALLY SIMILAR TO THOSE CONTAINED IN THIS
                      SECTION 13(f), CONTRACTOR HEREBY AGREES TO RELEASE,
                      INDEMNIFY, PROTECT, DEFEND AND HOLD HARMLESS SUCH
                      OTHER THIRD PARTY CONTRACTOR (AND ANY SUCH THIRD
                      PARTY CONTRACTOR GROUP) FROM AND AGAINST ANY AND
                      ALL CLAIMS FOR (1) THE INJURY, ILLNESS OR DEATH OF ANY
                      MEMBER OF CONTRACTOR GROUP AND/OR (l) THE LOSS,
                      DAMAGE, DESTRUCTION AND/OR WRECK AND DEBRIS

                                                2
    Case 2:18-cv-03742-BWA-JVM Document 34-1 Filed 11/29/18 Page 3 of 11



                      REMOVAL OF ANY PROPERTY BELONGING TO ANY MEMBER
                      OF CONTRACTOR GROUP, WITHOUT REGARD TO WHETHER
                      ANY SUCH CLAIM IS CAUSED, IN WHOLE OR IN PART BY THE
                      NEGLIGENCE (WHETHER SOLE, JOINT OR CONCURRENT,
                      ACTIVE OR PASSIVE), STRICT LIABILITY, STATUTORY
                      LIABILITY, CONTRACTUAL LIABILITY OR OTHER FAULT
                      (EXCLUDING ONLY THE GROSS NEGLIGENCE AND
                      INTENTIONAL MISCONDUCT) OF ANY MEMBER OF THE THIRD
                      PARTY CONTRACTOR GROUP OR BY ANY DEFECT OR PRE
                      EXISTING CONDITION (WHETHER KNOWN OR UNKNOWN;
                      PATENT, LATENT OR OTHERWISE).

              (ii)    Contractor agrees that it will support its mutual indemnity agreement
                      obligations of this Section 13(f) with insurance with the minimum limits
                      not less than those set forth in Section 14 obtained for the benefit of such
                      Third Party Contractor(s) (and any such Third Party Contractor Group)….

       Linear’s insurance obligations are set forth in Section 14.        In respect of Linear’s

obligation to name additional insureds, Section 14 provides:


              (b)     All insurance policies of Contractor…including without limitation those
                      required in accordance with the terms of Exhibit B, shall expressly waive
                      subrogation as to Company Group. Each such policy, other than for
                      worker’s compensation policies, shall include Company Group as
                      additional insureds for obligations undertaken and liabilities assumed by
                      Contractor under this Contract….

Section 14 of the Fieldwood/Linear MSC does not include a similar provision requiring Linear to

name Third Party Contractors as additional insureds.


The Insurance Policy

       Policy TX-CGL-0000048355-3 (the “Policy”) was issued by FMIC to Linear for the

period October 16, 2016 October 16, 2017. (See Ex. A). The insuring agreement provides:


              (a)     We will pay those sums that the insure becomes legally obligated to pay as
                      damages because of “bodily injury” of “property damage” to which this
                      insurance applies. We will have the right and duty to defend the insured
                      against any “suit” seeking those damages. However, we will have no duty
                      to defend the insured againt any “suit” seeking damages for “bodily
                      injury” of “property damage” to which this insurance does not apply. We

                                                3
    Case 2:18-cv-03742-BWA-JVM Document 34-1 Filed 11/29/18 Page 4 of 11



                      may, at our discretion, invesitgate any “occurrence” and settle any claim
                      or suit that may result. But:

                      (1)    The amount we will pay for damages is limited as described in
                             Section III – Limits of insurance; and

                      (2)    Our right and duty to defend end when we have used up the
                             applicable limit of insurance in the payment of judgments or
                             settlements under Coverages A or B or medical expenses under
                             Coverage C.

       The Policy contains a number of exclusions, including coverage for contractual liability

as follows:


              (b)     Contractual Liability

                      “Bodily injury” or “property damage” for which this insured is obligated
                      to pay damages by reason of the assumption of liability in a contract or
                      agreement. This exclusion does not apply to liability for damages:

                      (2)    Assumed in a contract or agreement that is an “insured contract”,
                             provided the “bodily injury” or “property damage” occurs
                             subsequent to the execution of the contract or agreement. Solely
                             for the purposes of liability assumed in an “insured contract”,
                             reasonable attorney fees and necessary litigation expenses incurred
                             by or for a party other than an insured are deemed to be damages
                             because of “bodily injury” or property damage”, provided:

                             (a)     Liability to such party for, of for the cost of, that party’s
                                     defense has also been assumed in the same “insured
                                     contract; and

                             (b)     Such attorney fees and litigation expenses are fore defense
                                     of that party against a civil or alternative dispute resolution
                                     proceeding in which damages to which this insurance
                                     applies are alleged.

       “Insured contract” is defined, in relevant part, as “[t]hat part of any other contract or

agreement pertaining to your business…under which you assume the tort liability of another

party to pay for “bodily injury” or “property damage” to a third person or organization….




                                                4
     Case 2:18-cv-03742-BWA-JVM Document 34-1 Filed 11/29/18 Page 5 of 11



        The Policy contains an Additional Insured endorsement, which modifies the definition of

insured to include any person or organization the insured has agreed in writing to add as an

additional insured.


                                          LAW AND ANALYSIS

        To survive a Rule 12(b)(6) motion to dismiss, a plaintiff must plead enough facts "to state

a claim to relief that is plausible on its face." 1 A claim is "plausible on its face" when the pleaded

facts allow the court to "[d]raw the reasonable inference that the defendant is liable for the

misconduct alleged." 2 A court must accept the complaint's factual allegations as true and must

"draw all reasonable inferences in the plaintiff's favor." 3 The Court need not, however, accept as

true legal conclusions couched as factual allegations. 4 To be legally sufficient, a complaint must

establish more than a "sheer possibility" that the plaintiff's claims are true. 5 "A pleading that

offers 'labels and conclusions' or 'a formulaic recitation of the elements of a cause of action'" will

not suffice. 6 Rather, the complaint must contain enough factual allegations to raise a reasonable

expectation that discovery will reveal evidence of each element of the plaintiffs' claim. 7

        When deciding a Rule 12(b)(6) motion to dismiss, the Court may consider “the

complaint, its proper attachments, documents incorporated into the complaint by reference, and

matters of which a court may take judicial notice.” 8 Insurance policies attached to a motion to

dismiss are properly considered when the policies are central to the Plaintiff’s claims. 9



1
  Ashcroft v. Iqbal, 556 U.S. 662, 667 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 547 (2007)).
2
  Id.
3
  Lormand v. U.S. Unwired, Inc., 565 F.3d 228, 232 (5th Cir. 2009).
4
  Iqbal, 556 U.S. at 667.
5
  Id.
6
  Id. at 678 (quoting Twombly, 550 U.S. at 555).
7
  Lormand, 565 F.3d at 255–57
8
  Randall D. Wolcott, M.D., P.A. v. Sebelius, 635 F.3d 757, 763 (5th Cir. 2011).
9
  In re Katrina Canal Breaches Litigation, 495 F.3d 191, 205 (5th Cir. 2007).

                                                         5
     Case 2:18-cv-03742-BWA-JVM Document 34-1 Filed 11/29/18 Page 6 of 11



         As demonstrated herein, the pleadings, contracts, and insurance policy establish that

Wood Group cannot and has not stated a claim for relief against FMIC. The alleged accident

occurred on a fixed platform on the outer continental shelf off the coast of Louisiana. Drilling

operations from fixed platforms in Gulf waters are governed by the Outer Continental Shelf

Lands Act (“OCSLA”). 10 OCSLA provides that the law of the adjacent state, in this case

Louisiana, applies as surrogate federal law. Here, the accident undisputedly occurred on a fixed

platform on the Outer Continental Shelf at Eugene Island Block 189 off the coast of Louisiana.

(See Third-Party Complaint, Rec. Doc. 26 at p. 2).

         Louisiana has enacted the Louisiana Oilfield Indemnity Act (“LOIA”), which prohibits

indemnification of a party for its own negligence. 11 Specifically, it prohibits:

             Any provision in any agreement arising out of the operations, services, or activities
             listed…which requires waivers of subrogation, additional named insured
             endorsements, or any other form of insurance protection which would frustrate or
             circumvent the prohibitions of this Section… 12

In enacting the LOIA, the Louisiana legislature clearly expressed its disdain for such agreements

on public policy grounds. The statute is broad, prohibiting “[a]ny provision in any agreement

arising out of the operations, services, or activities listed…which requires waivers of

subrogation, additional named insured endorsements, or any other form of insurance protection

which would frustrate or circumvent the prohibitions of this Section…” 13             The statute

constitutes a total ban on the type of indemnity and coverage Wood Group now seeks.

         In Marcel v. Placid Oil Co., 11 F.3d 563 (5th Cir. 1994), the Fifth Circuit carved out a

narrow exception to the strict anti-indemnity provisions of the LOIA, finding that it does not

prohibit insurance agreements where the party seeking indemnity actually pays the cost of the

10
   43 U.S.C. § 1331, et seq.
11
   LSA-R.S. 9:2780.
12
   LSA-R.S. 9:2790(G).
13
   LSA-R.S. 9:2780.

                                                 6
     Case 2:18-cv-03742-BWA-JVM Document 34-1 Filed 11/29/18 Page 7 of 11



premium for coverage as an additional insured. In Marcel, the Court explicitly adopted a narrow

exception to the LOIA as expressed in Patterson. 14             In Patterson, the employee plaintiff was

injured on a fixed platform. His employer sought summary judgment against third-party claims

seeking contractual and tort indemnity on the grounds that the LOIA invalidated contractual

indemnity and “additional insured” agreements relevant to the claim. The employer’s insurer

similarly sought summary judgment.               The Patterson court noted that “[o]ordinarily an

arrangement of this sort is a violation of [LOIA] and is therefore null, void and unenforceable.”15

However, because the party seeking indemnity had agreed to reimburse plaintiff’s employer (and

provided evidence of such reimbursement) for the insurance premiums required to obtain

additional insured coverage, found that dismissal of the action against the insurer was not

required as a matter of law because the party seeking additional insured coverage had purchased

its own insurance. 16 That is the exception adopted in Marcel. Nothing more or else.

        The Marcel exception has never been expanded to apply to third parties to the payment. 17

Wood Group nevertheless now asks the Court to take the extraordinary step of widening a

narrow exception to a total legislative ban on this type of indemnity agreement to a third party

beneficiary who has not purchased its own insurance for an injured worker’s employer (Linear)

or its insurer. It is undisputed that Wood Group did not pay a Marcel premium and that it is not

named as an insured in any policy of insurance issued to Linear related to this case. Wood

Group is not entitled to avail itself of the narrow exception to the LOIA created by the Patterson

and Marcel rulings absent having met these requirements, which it neither alleges nor did. As a



14
   See Marcel v. Placid Oil Co., 11 F. 3d 563 (5th Cir. 1994) (ruling “We now adopt this exception created in
Patterson as law of this Circuit…”)
15
   Patterson v. Conoco, Inc., 670 F. Supp. 182, 184 (W.D. La. 1987)(citing Babineaux v. McBroom Rig Building
Service, Inc., 806 F.2d 1282 (5th Cir.1987)).
16
   Id. (emphasis supplied).
17
   Rec. Doc. 22 at p. 9.

                                                       7
     Case 2:18-cv-03742-BWA-JVM Document 34-1 Filed 11/29/18 Page 8 of 11



result, indemnity agreements contained in the MSCs are, as a matter of law, invalid and

unenforceable. Therefore Wood Group has not sufficiently pled a cause of action against Linear

or its insurers for contractual defense and indemnity, nor has it pleaded sufficient facts

demonstrating that it is entitled to additional insured status.

        Likewise, Wood Group has not pleaded sufficient facts demonstrating that it is entitled to

additional insured status under the Policy issued by FMIC. The Fifth Circuit has consistently

held that contractual provisions requiring a contractor to extend insurance coverage to cover a

principal’s negligent act are void under the LOIA because such insurance arrangements frustrate

the law’s express public policy and its purpose. 18 Because the LOIA applies, the defense,

indemnity and supporting insurance provisions are void.

        Wood Group did not pay a Marcel premium to Linear or FMIC for additional insured

benefits. Wood Group has not alleged that it paid a Marcel premium. Instead, Wood Group

suggests that Fieldwood’s payment of a Marcel premium, which it paid in order for Fieldwood to

be able to demand its own defense from Linear, somehow extends coverage to Wood Group. It

does not. The Fifth Circuit’s ruling in Marcel provided a limited and narrow exception to the

LOIA where the indemnitee itself pays the cost of its own premiums. Id. at 569. It is applicable

only to the extent that “the indemnitee had paid for its own insurance.” Id.                    Nothing in the

exception provides that indemnity agreements potentially extending to third parties are not void

by virtue of a premium payment by another.

        Indeed, the Fifth Circuit has found that the payment of a negotiated premium paid by the

party to be named as an additional insured, that fairly values and reflects the coverage intended




18
  See, e.g., Roberts Energy Dev. Corp., 235 F.3d 935 (5th Cir. 2000); Hogden v. Forest Oil Corp., 87 F.3d 1512
(5th Cir. 1996).

                                                        8
        Case 2:18-cv-03742-BWA-JVM Document 34-1 Filed 11/29/18 Page 9 of 11



to be extended by the insurer is key to application of the Marcel exception. 19 Here there is no

allegation that Wood Group negotiated and paid any portion of the Marcel premium it now

attempts to invoke.

           Further, the Fieldwood/Linear MSC does not require Linear to name Third Party

Contractors such as Wood Group as additional insureds. In respect of insurance coverage for

Third Party Contractors, the Fieldwood/Linear MSC provides only that Linear “agrees that it will

support its mutual indemnity agreement obligations of this Section 13(f) with insurance with the

minimum limits not less than those set forth in Section 14 obtained for the benefit of such Third

Party Contractor(s) (and any such Third Party Contractor Group).”                This provision is

substantially different than the provision requiring Linear to name Fieldwood as an additional

insured, which provides “[a]ll insurance policies of Contractor… shall expressly waive

subrogation as to Company Group.                 Each such policy… shall include Company Group as

additional insureds for obligations undertaken and liabilities assumed by Contractor under this

Contract.” Wood Group is expressly excluded from the Fieldwood “Company Group” by the

MSC’s specification of contractors, as Wood Group is a “Third Party Contractor” with its own,

separate “Third Party Contractor Group.” Because the MSC does not expressly require Linear to

name Wood Group as an additional insured, the requirements of the additional insured

endorsement are not met and coverage is not owed directly to Wood Group. Therefore Wood

Group has not, as a matter of law, pleaded a valid or even plausible cause of action in its Third

Party Complaint and its claims against FMIC and Linear should be dismissed.




19
     Rogers v. Samedan Oil Corp., 308 F.3d 477, 482 (5th Cir. 2002).

                                                          9
    Case 2:18-cv-03742-BWA-JVM Document 34-1 Filed 11/29/18 Page 10 of 11



                                         CONCLUSION

          Wood Group has not sufficiently pleaded plausible third party causes of action against

FMIC in connection with Plaintiff’s claims.          The law, particularly the LOIA, and the

indisputable fact that Wood Group did not itself pay a Marcel premium completely preclude

Wood Group’s claim as against public policy. Neither Linear nor FMIC could owe Wood Group

defense or indemnity based on the Fieldwood/Linear MSC.            Further, FMIC is under no

obligation to provide Wood Group defense or indemnity as an additional insured. As such, the

Third-Party Complaint should be dismissed for failure to state a valid or plausible cause of

action.

          WHEREFORE third-party defendant First Mercury Insurance Company prays that

Wood Group PSN, Inc.’s Third-Party Complaint be dismissed at its own cost, including all

attorney’s fees and expenses.



                                      Respectfully submitted,

                                      THOMPSON COE COUSINS & IRONS, LLP



                                          By: /s/ Marne A. Jones
                                             Mark L. Clark, LA State Bar No. 30875
                                             Marne A. Jones, LA State Bar No. 32522
                                             Phoebe Hathorn, LA State Bar No. 35811
                                             THOMPSON, COE, COUSINS & IRONS, L.L.P.
                                             650 Poydras Street, Suite 2105
                                             New Orleans, Louisiana 70130
                                             Email: MLClark@thompsoncoe.com
                                                    MAJones@thompsoncoe.com
                                                    PHathorn@thompsoncoe.com
                                             Telephone: (504) 526-4320
                                             Facsimile: (504) 526-4310
                                             ATTORNEYS   FOR FIRST                 MERCURY
                                             INSURANCE COMPANY

                                                10
   Case 2:18-cv-03742-BWA-JVM Document 34-1 Filed 11/29/18 Page 11 of 11




                               CERTIFICATE OF SERVICE

       I hereby certify that a copy of the above and foregoing pleading has been served on all
counsel of record by facsimile, electronic mail and/or by United States mail, properly addressed,
postage prepaid on this the 29th day of November, 2018.



                                            ____/s/ __Marne A. Jones_____________




                                               11
